

117 S938 IS: National Climate Emergency Act of 2021
U.S. Senate
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 938IN THE SENATE OF THE UNITED STATESMarch 23, 2021Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the President to declare a national emergency relating to climate change under the National Emergencies Act, and for other purposes.1.Short titleThis Act may be cited as the National Climate Emergency Act of 2021 or the Climate Emergency Act of 2021.2.FindingsCongress finds that—(1)2010 to 2019 was the hottest decade on record;(2)global atmospheric concentrations of the primary global warming pollutant, carbon dioxide—(A)have increased by 40 percent since preindustrial times, from 280 parts per million to 415 parts per million, primarily due to human activities, including burning fossil fuels and deforestation;(B)are rising at a rate of 2 to 3 parts per million annually; and(C)must be reduced to not more than 350 parts per million, and likely lower, if humanity wishes to preserve a planet similar to that on which civilization developed and to which life on Earth is adapted, according to former National Aeronautics and Space Administration climatologist, Dr. James Hansen; (3)global atmospheric concentrations of other greenhouse gases, including methane, nitrous oxide, and hydrofluorocarbons, have also increased substantially since preindustrial times, primarily due to human activities, including burning fossil fuels;(4)climate science and observations of climate change impacts, including ocean warming and acidification, floods, droughts, wildfires, and extreme weather, demonstrate that a global rise in temperatures of 1.5 degrees Celsius above preindustrial levels is already having dangerous impacts on human populations and the environment;(5)the 2018 National Climate Assessment found that climate change due to global warming has caused, and is expected to cause additional, substantial interference with and growing losses to human health and safety, infrastructure, property, industry, recreation, natural resources, agricultural systems, and quality of life in the United States;(6)the National Oceanic and Atmospheric Administration has determined that climate change is already increasing the frequency of extreme weather and other climate-related disasters, including drought, wildfire, and storms that include precipitation;(7)climate-related natural disasters have increased exponentially over the past decade, costing the United States more than double the long-term average during the period of 2014 through 2018, with total costs of natural disasters during that period of approximately $100,000,000,000 per year;(8)the Centers for Disease Control and Prevention have found wide-ranging, acute, and fatal public health consequences from climate change that impact communities across the United States;(9)the National Climate and Health Assessment of the United States Global Change Research Program identified climate change as a significant threat to the health of the people of the United States, leading to increased—(A)temperature-related deaths and illnesses;(B)air quality impacts;(C)extreme weather events;(D)numbers of vector-borne diseases;(E)waterborne illnesses;(F)food safety, nutrition, and distribution complications; and(G)mental health and well-being concerns;(10)the consequences of climate change already disproportionately impact frontline communities and endanger populations made especially vulnerable by existing exposure to extreme weather events, including children, the elderly, and individuals with pre-existing disabilities and health conditions;(11)individuals and families on the frontlines of climate change across the United States, including territories, living with income inequality and poverty, institutional racism, inequity on the basis of gender and sexual orientation, poor infrastructure, and lack of access to health care, housing, clean water, and food security are often in close proximity to environmental stressors or sources of pollution, particularly communities of color, indigenous communities, and low-income communities, which—(A)are often the first exposed to the impacts of climate change;(B)experience outsized risk because of the close proximity of the community to environmental hazards and stressors, in addition to collocation with waste and other sources of pollution; and(C)have the fewest resources to mitigate those impacts or to relocate, which will exacerbate preexisting challenges;(12)according to Dr. Robert Bullard and Dr. Beverly Wright, environmental and public health threats from natural and human-made disasters are not randomly distributed, affecting some communities more than others, therefore a response to the climate emergency necessitates the adoption of just community transition policies and processes available to all communities, which include policies and processes rooted in principles, as described in the 17 Principles of Environmental Justice written and adopted at the First National People of Color Environmental Leadership Summit held on October 24 through 27, 1991, in Washington, DC, of racial and socio-economic equity, self-determination, and democracy, as well as the fundamental human right of all people to clean air and water, healthy food, health care, adequate land, education, and shelter; (13)climate change holds grave and immediate consequences not just for the population of the United States, including territories, but for communities across the world, particularly those communities in the Global South on the frontlines of the climate crisis, which are at risk of forced displacement;(14)communities in rural, urban, and suburban areas are all dramatically affected by climate change, though the specific economic, health, social, and environmental impacts may be different;(15)the United States Department of State, Department of Defense, and intelligence community have identified climate change as a threat to national security, and the Department of Homeland Security views climate change as a top homeland security risk;(16)climate change is a threat multiplier with the potential—(A)to exacerbate many of the challenges the United States already confronts, including conflicts over scarce resources, conditions conducive to violent extremism, and the spread of infectious diseases; and(B)to produce new, unforeseeable challenges in the future;(17)in 2018, the United Nations Intergovernmental Panel on Climate Change projected that the Earth could warm 1.5 degrees Celsius above preindustrial levels as early as 2030;(18)the climatic changes resulting from global warming above 1.5 degrees Celsius above preindustrial levels, including changes resulting from global warming of more than 2 degrees Celsius above preindustrial levels, are projected to result in irreversible, catastrophic changes to public health, livelihoods, quality of life, food security, water supplies, human security, and economic growth;(19)in 2019, the United Nations Intergovernmental Science-Policy Platform on Biodiversity and Ecosystem Services found that human-induced climate change is pushing the planet toward the sixth mass species extinction, which threatens the food security, water supply, and well-being of billions of people;(20)according to climate scientists, limiting warming to no more than 1.5 degrees Celsius above preindustrial levels, and likely lower, is most likely to avoid irreversible and catastrophic climate change;(21)even with global warming up to 1.5 degrees Celsius above preindustrial levels, the planet is projected to experience—(A)a significant rise in sea levels;(B)extraordinary loss of biodiversity; and(C)intensifying droughts, floods, wildfires, and other extreme weather events;(22)according to climate scientists, addressing the climate emergency will require an economically just phase-out of the use of oil, gas, and coal in order to keep carbon, which is the primary constituent of fossil fuels, in the ground and out of the atmosphere;(23)the United Nations Intergovernmental Panel on Climate Change has determined that limiting warming through emissions reduction and carbon sequestration will require rapid, and immediate, acceleration and proliferation of far-reaching, multilevel, and cross-sectoral climate mitigation and transitions in energy, land, urban and rural infrastructure (including transport and buildings), and industrial systems;(24)in the United States, massive, comprehensive, and urgent governmental action is required immediately to achieve the transitions of those systems in response to the severe existing and projected economic, social, public health, and national security threats posed by the climate crisis;(25)the massive scope and scale of action necessary to stabilize the climate will require unprecedented levels of public awareness, engagement, and deliberation to develop and implement effective, just, and equitable policies to address the climate crisis;(26)the Constitution of the United States protects the fundamental right to life, liberty, property, and equal protection of the laws;(27)a climate system capable of sustaining human life is fundamental to a free and ordered society, and is preservative of fundamental rights, including the right to life, liberty, property, personal security, family autonomy, bodily integrity, and the ability to learn, practice, and transmit cultural and religious traditions;(28)the United States has a proud history of collaborative, constructive, massive-scale Federal mobilizations of resources and labor in order to solve great challenges, including the Interstate Highway System, the Apollo 11 Moon landing, Reconstruction, the New Deal, and World War II;(29)the United States stands uniquely poised to substantially grow the economy and attain social and health benefits from a massive mobilization of resources and labor that far outweigh the costs of inaction;(30)millions of middle class jobs can be created by raising labor standards through project labor agreements and protecting and expanding the right of workers to organize so that workers in the United States and the communities of those workers are guaranteed a strong, viable economic future in a zero-emissions economy that guarantees good jobs at fair union wages with quality benefits;(31)frontline communities, Tribal governments and communities, people of color, and labor unions must be equitably and actively engaged in the climate mobilization, in a way that aligns with the Jemez Principles for Democratic Organizing written and adopted at the Working Group Meeting for Globalization and Trade held on December 6 through 8, 1996, in Jemez, Mexico, and prioritized through local climate mitigation and adaptation planning, policy, and program delivery so that workers in the United States, the communities of those workers, are guaranteed a strong, viable economic future;(32)a number of local jurisdictions and governments in the United States, including New York City and Los Angeles, and across the world, including the United Kingdom, the Republic of Ireland, Portugal, and Canada, have already declared a climate emergency, and a number of State and local governments are considering declaring a climate emergency;(33)State, local, and Tribal governments must be supported in efforts to hold to account those actors whose activities have deepened and accelerated the climate crisis and who have benefitted from delayed action to address the climate change emergency and to develop a fossil fuel-free economy;(34)a collaborative response to the climate crisis will require the Federal Government to work with international, State, and local governments, including with those governments that have declared a climate emergency, to reverse the impacts of the climate crisis; and(35)the United States has an obligation, as a primary driver of accelerated climate change, to mobilize at emergency speed to restore a safe climate and environment not just for communities of the United States, including territories, but for communities across the world, particularly those on the frontlines of the climate crisis who have least contributed to the crisis, and to account for global and community impacts of any actions it takes in response to the climate crisis.3.Emergency declaration(a)In generalThe President shall declare a national emergency under section 201 of the National Emergencies Act (50 U.S.C. 1621) relating to climate change.(b)ResponseIn response to the national emergency declared under subsection (a), the President shall ensure that the Federal Government—(1)invests in large-scale mitigation and resiliency projects, including projects that—(A)upgrade public infrastructure to expand access to clean and affordable energy, transportation, high-speed broadband, and water infrastructure, with a particular focus on public systems;(B)modernize and retrofit millions of homes, schools, offices, and industrial buildings to reduce pollution and energy costs;(C)invest in public health in preparation for, and in response to, increasingly extreme climactic events;(D)protect and restore wetlands, forests, public land, and other natural climate solutions;(E)create opportunities for farmers and rural communities, including by bolstering regenerative agriculture and investing in local and regional food systems that support farmers, agricultural workers, healthy soil, and climate resilience;(F)develop and transform the industrial base of the United States while creating high-skill and high-wage manufacturing jobs, including by—(i)expanding the manufacturing of clean energy technologies;(ii)reducing industrial pollution; and(iii)prioritizing clean, domestic manufacturing for the projects described in clauses (i) and (ii); and(G)establish new employment programs, as necessary, to meet the goals of the projects described in subparagraphs (A) through (F);(2)with respect to the investments made for projects described in paragraph (1), enables—(A)a racially and socially just transition to a clean energy economy by ensuring that at least 40 percent of investments made under this subsection are to historically disadvantaged communities;(B)the reduction of greenhouse gas emissions;(C)resilience in the face of climate change impacts;(D)support for small businesses, particularly women-owned and minority-owned small businesses; and(E)the expansion of public services;(3)avoids projects, as described in paragraph (1), that—(A)increase inequality;(B)exacerbate, or fail to reduce, pollution at the source;(C)violate human rights;(D)privatize public land, public water, or natural resources;(E)expedite the destruction of ecosystems; or(F)decrease union density or membership;(4)with respect to the projects described in paragraph (1), creates jobs that conform to labor standards that—(A)provide family-sustaining wages and benefits;(B)ensure a safe workplace;(C)protect the rights of workers to organize; and(D)prioritize the hiring of local workers to ensure wages stay within communities and stimulate local economic activity;(5)prioritizes local and equitable hiring and contracting for the projects described in paragraph (1) that create opportunities for—(A)communities of color and indigenous communities;(B)women;(C)veterans;(D)individuals in the LGBTQIA+ community;(E)individuals who are disabled or chronically ill;(F)individuals who were formerly incarcerated; and(G)other marginalized individuals and communities;(6)through the projects described in paragraph (1), combats environmental injustice, including by—(A)curtailing air, water, and land pollution from all sources;(B)removing health hazards from marginalized communities;(C)remediating the cumulative health and environmental impacts of toxic pollution and climate change;(D)ensuring that affected communities have equitable access to public health resources that have been systemically denied to communities of color and indigenous communities; and(E)upholding the fundamental rights of all people in the United States to be free from the perils of climate change; and(7)reinvests in existing, and creates new, public sector institutions, inspired by and improving on New Deal-era public sector institutions by addressing historic inequities, to strategically and coherently mobilize and channel investment at the scale and pace required by the national emergency declared under subsection (a).(c)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the President shall submit to Congress a report describing actions taken in response to the national emergency declared under subsection (a).